Catón, C. J. We think this is a case where the equitable doctrine of a resulting trust should be applied. Morris, in an attachment proceeding, recovered a judgment against Savage and Austen for $4,397.47, and at the same term, E. & A. Tracy recovered a judgment against the same parties for $1,308. The property in controversy was sold under both judgments, and Metcalf, acting as the attorney for the plaintiffs, bid off the property, in the joint names of all the plaintiffs, in both judgments. Under our attachment law, the parties to these judgments were entitled to a pro rata distribution of the proceeds of the sale. The property was bid off by the attorney for the plaintiffs jointly, not as a speculation, nor for an investment, but for the purpose of satisfying the judgments pro rata, so far as the amount of the bids would do so. No money was paid on the purchase. Suppose the judgment debtor had redeemed the land, as he had a right to do, how would the redemption money have been disposed of? It is expressly determined by the statute, that it would have been distributed to the judgment creditors equally, in proportion to the amounts of their respective judgments. This shows, very clearly, what were the relative interests of the parties in the land, after the purchase was made, and until the time for redemption expired. Now, can it be said, that the passing of the time for redemption, changed those relative interests ? We think not.- If Morris was entitled to receive one-half, two-thirds, or three-fourths of any redemption money which might have been paid in, he had, in contemplation of law, paid that relative proportion of the amount of the bid, for he was only entitled to receive, as redemption money, what he had in legal contemplation paid at the purchase. Now, so soon as that sale was made, these judgments were satisfied, to the amount for which the land sold. Suppose the judgment debtor had, at the next term of the court after the sale, applied to have an entry of satisfaction made upon the .judgments, to the amount for which the land sold. Can there be any doubt that the court would have ordered satisfaction upon each judgment, in the proportion which the amount of each bore to the amount of the sale ? Upon this point, we apprehend, there can be no controversy. If at that time the entries of satisfaction would have been thus made, then the same entry would be made now. These judgments were then, in law, thus relatively extinguished, and by that sale, at least, the one has become no more satisfied, and the other no less. This was the situation of their relative rights, at the time of the purchase, and if so then, so they have continued, and so they now are,- unless they have been changed by subsequent agreements. The proof shows that the parties always approximately so treated the property. Although the Morris judgment was more than twice as much as the Tracy judgment, yet it seems to have been always considered and treated by the parties as if he owned two-thirds of the land, and the Tracys one-third, and in that proportion did they always pay the taxes upon the land, at least up to the time of the death of Morris, and for a long time after ; and in view of this understanding of the parties, the court below entered a decree, giving to the heirs of Morris two-thirds, and to the purchaser from Tracy one-third, but as the representatives of Morris alone could complain of this, the decree cannot be disturbed on the complaint of the other party. It carries out the intention and understanding of the original parties. Comstock, at the time of his purchase, seems to have been fully and distinctly informed of the extent of the interest of the heirs of Morris. Technically speaking, no doubt, the sheriff’s deed vested the legal title in the three grantees as tenants in common, but we cannot see that this presents the least difficulty to a court of equity, in so disposing of the legal title as to make it conform to the equitable interests of the parties. In this State, at least, on a bill in chancery for partition, the court may ascertain the equitable interest of the respective parties, and partition the premises accordingly. On a partition at law, the rule is different, for a court of law can only take cognizance of legal titles. The decree must be affirmed. Decree affirmed.